Citation Nr: 1427963	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to August 1945.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2012, the appellant testified at a RO hearing.  The appellant testified before the undersigned Veterans Law Judge at a hearing in January 2014.  The transcripts of these hearings are of record.    

This matter has been previously remanded by the Board in February 2014.  It is again before the Board for appellate consideration.

In June 2014, the appellant and her representative submitted additional evidence directly to the Board.  A May 2014 waiver of initial RO consideration for any evidence submitted at a later time is of record.  As such, this additional evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

The issue of an increased rating for the Veteran's service-connected psychiatric disorder for accrued benefits purposes and a claim for entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have been raised by the record in the appellant's June 2014 statement, but have not been adjudicated by the agency or original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains VA medical opinions dated March and May 2014.  The March 2014 opinion states that the Veteran's service-connected disabilities are unrelated to his cause of death of colon cancer and metastasis, and that there is no supporting medical literature that would link colon cancer to the Veteran's time in military service.  Similarly, in May 2014 the examiner wrote that there is no medical evidence that would support that any of the Veteran's service-connected conditions (including shoulder, leg or psychiatric) or conditions suffered in service would have any contribution to his death, which was due to metastatic colon cancer.  The examiner explained that colon cancer has few known etiologic factors, and lists them as genetic components, diet, smoking, and alcohol use, before concluding that "[n]one of the [V]eteran[']s [service-connected] conditions or those things suffered in service have any clinical data that would support a causal link."  

In June 2014, the appellant submitted medical treatises arguing that there is a link between posttraumatic stress disorder (PTSD) and physical health.  The appellant also submitted a statement asserting that the Veteran's high level of PTSD caused his cancer.  As these treatises are intended to dispute the examiner's opinion that there is no medical evidence supporting that the Veteran's psychiatric condition would have any contribution to the Veteran's death, an addendum opinion should be obtained in which the examiner responds to the medical treatises.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should return the claims file to the March and May 2014 examiner, or another appropriate examiner, for an addendum opinion.  The examiner should review the entire claims file, after which he or she is requested to clearly address whether it is at least as likely as not (50 percent or greater probability) that one or a combination of the Veteran's service-connected disabilities was the principal or a contributory cause of the Veteran's death.  In this regard, the examiner must specifically address whether it is at least as likely as not that the Veteran's service-connected psychiatric disorder caused or materially contributed to cause his cancer.  

The examiner must specifically reconcile his/her opinion with the medical treatises and articles submitted by the appellant in June 2014 as to the connection between PTSD and physical ailments.  These treatises and articles are entitled: Trauma, PTSD, and Physical Health; Posttraumatic Stress Disorder and Physical Illness; Early Results Link PTSD, Compromised Immune Systems; The Stress Response and the Hypothalamic-pituitary-adrenal Axis: From Molecule to Melancholia; Study Shows How Inflammation Can Lead to Cancer; and Chronic Inflammation and Cancer.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2. After undertaking any additional development deemed appropriate, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

